Citation Nr: 0908775	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-33 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for variously diagnosed 
skin disorders due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to Agent Orange based upon service on a vessel off the shore 
of Vietnam and/or receipt of the Vietnam Service Medal (VSM).  
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit, and a stay went into effect 
for similar claims pending resolution of the litigation.  See 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the decision of the Court, holding that the Court 
had erred in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  As the stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, VA's Office of General Counsel advised that the 
Board may resume adjudication of the previously stayed cases.  
The Chairman of the Board lifted the stay on January 22, 
2009.  See Chairman's Memorandum, No. 01-09-03 dated January 
22, 2009.  Accordingly, the issue is now before the Board for 
appellate consideration.  The Board apologizes for the delay. 



FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during the Vietnam War and was not present in the inland 
waterways, and there is no competent evidence that he was 
exposed to an herbicide agent during service.

2.  The Veteran's photo-dermatitis of the face which pre-
existed is not shown to have been aggravated during service. 

3.  The variously diagnosed current skin disorders, to 
include folliculitis, acne rosacea, contact dermatitis, 
herpes simplex/zoster, solar elastosis, photo damage to the 
face and seborrheic dermatitis, first manifested after 
service and there is no competent medical evidence of record 
of a nexus between such disorders and active service.


CONCLUSION OF LAW

Service connection for the variously diagnosed skin disorders 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of 
a pre-existing injury or disease will not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran claims herbicide exposure based upon his service 
on a vessel off the shore of Vietnam.  He does not allege 
having set foot in Vietnam or entering its inland waterways.  
Rather, he alleges herbicide exposure while serving aboard 
the USS Mount Katamie (AE-16) replenishing crews returning 
from the Vietnam mainland.  He also alleges working in an 
area where Agent Orange was stored.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain specified diseases 
such as chloracne shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

The record reflects that the Veteran is currently diagnosed 
with folliculitis, acne rosacea, contact dermatitis, herpes 
simplex/zoster, solar elastosis and seborrheic dermatitis.  
Such skin disorders are not among the diseases subject to 
presumptive service connection under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Such a 
finding clearly provides some evidence against this claim.

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a).  The presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6), pertaining to herbicide exposure, do not apply 
to a Veteran serving in a deepwater vessel off the coast of 
Vietnam who did not actually set foot in Vietnam or enter the 
inland waterways.  Haas, 525 F.3d 1168 (Fed. Cir. 2008).  
VAOPGCPREC 27-97 (1997).  Notably, VA's General Counsel has 
also determined that service in high altitude planes flying 
over Vietnam without any other contact with Vietnam did not 
constitute "service in Vietnam" under 38 C.F.R. § 3.313.  
VAOPGCPREC 7-93 (1993).

Nonetheless, even when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  
As noted in Haas, a claimant is entitled to set forth 
evidence of actual herbicide exposure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) include his 
January 1971 entrance examination in which the Veteran was 
noted to have "photo dermatitis...face."   An STR from 
December 1971 states that the Veteran was seen for "face 
acne."  A review of the STRs for the remaining period of the 
Veteran's active service, exceeding three years, does not 
reveal any additional reference to skin problems.  The June 
1974 separation examination was significant only for a 
vaccination scar of the upper left arm (VSULA), and scars of 
the left temple and left bicep.  Otherwise, the Veteran's 
skin was clinically described as normal, providing evidence 
against this claim.

Overall, the Veteran's STRs provide strong evidence against 
his claim, failing to show treatment or diagnosis of a 
chronic skin disorder or aggravation of the pre-existing 
photo dermatitis of the face.

The Veteran service personnel records (SPRs) indicate that 
the Veteran saw active service in the United States Navy from 
July 1971 to July 1974.  During that time, the Veteran served 
aboard the USS Mount Katmai.  The National Personnel Records 
Center (NPRC) indicates that the USS Mount Katmai was in the 
official waters of the Republic of Vietnam from January 13, 
1973 to January 27, 1973.  As indicated above, the Veteran 
denies having set foot in Vietnam and has not alleged 
entering the inland waterways.

Overall, the SPRs provide highly probative evidence against 
this claim, failing to show the Veteran's entitlement to the 
presumption of herbicide exposure or that he was exposed to 
herbicides. 

Post-service, the medical evidence first reflects treatment 
for contact dermatitis in 1997 (although the date of 
treatment is partially illegible and may be later) with 
subsequent diagnoses of acne rosacea, folliculitis, 
seborrheic dermatitis, herpes simplex/zoster, solar elastosis 
and photo damage to the face.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
substantial a lapse of time between separation from service 
and post-service treatment for the claimed disorder(s) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The post-service medical records, overall, provide strong 
probative evidence against the claims, failing to show that 
the Veteran's photo-dermatitis of the face increased in 
severity during service and showing that the other variously 
diagnosed skin disorders first manifested many years after 
service.

Importantly, none of the post-service medical evidence 
includes an opinion suggesting or indicating that any of the 
Veteran's currently manifested skin disorders are related to 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service).  Rather, there is a notation in 
2001 that his facial rash/redness is sometimes associated 
with alcohol use, and his solar elastosis is related to 
excessive sun exposure, providing more evidence against this 
claim, clearly indicating a basis other than service for the 
problem.    

Overall, the lack of medical nexus evidence provides further 
evidence against his claims.

As noted above, disorders diagnosed after discharge may still 
be service-connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The Veteran has not directly alleged continuity of skin 
symptoms in service.  To the contrary, the Veteran informed a 
VA dermatologist in March 2003 that he had a past history of 
cystic acne which had left a few scars on his cheeks, pimples 
on his back and redness of the face for "many years."  The 
VA dermatologist also obtained the following history: "Pt 
reports h/o acne.  No other rashes before, during or his tour 
of duty."  

Overall, the Veteran's own statements provide further 
evidence against this claim, denying a history of skin 
problems during service which is consistent with the overall 
evidentiary record.  

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board acknowledges the Veteran's belief that his 
currently diagnosed skin disorders are causally related to 
events during service.  He argues that "medical reason 
shows" that rosacea is a sun borne disease attributable to 
unprotected sun exposure in service, but has not provided any 
competent evidence supporting his lay assertion.  The Veteran 
also variously ascribes in service exposures to the sun, 
paints, chemicals, solvents and propellants as causing his 
skin disorders.  However, there is no evidence that the 
veteran is trained or educated in medicine; therefore, he is 
not competent to offer an opinion as to the nature and 
etiology of his skin disorders.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).

In summary, the Board finds that both service and post-
service medical records, as well as the Veteran's own 
statements sometimes denying in service skin symptoms provide 
evidence against his claim, outweighing the Veteran's 
statements to the contrary.  Accordingly, the Board finds 
that the preponderance of the evidence is against his service 
connection claim for his variously diagnosed skin disorders.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in September 2002 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim, the relative duties on 
the part of himself and VA in developing his claim, and to 
submit all evidence in his possession pertinent to his 
claims.  

In July 2003, the Veteran subsequently alleged in that his 
skin disorders were due to herbicide exposure in service.  An 
undated RO letter (which chronologically appears in the 
record next to this filing and before the initial 
adjudication in August 2003) advised the Veteran to 
supplement the record "with medical evidence of the 
disability you attribute to defoliant exposure in service.  
The best evidence would be a statement from your physician 
describing symptoms, clinical findings, the results of any 
laboratory tests or x-rays, and the earliest manifestation of 
your disability."

A post-adjudicatory RO letter in March 2006 advised the 
Veteran of the criteria for establishing an initial rating 
and effective date of award, should service connection be 
established. 

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the Veteran was provided compliant pre-
adjudicatory VCAA notice prior to the initial adjudication of 
his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claims remain denied, the failure to provide pre-
adjudicatory notice on the downstream issues of establishing 
a disability rating and effective date of award is harmless 
error, as these issues are not implicated.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
VA clinical records, and private clinical records.  There are 
no outstanding requests to obtain any private treatment 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case as there is sufficient evidence to decide the 
claim.  The Veteran has been examined by VA and private 
professionals and those records are with the claims files.  
The Board has determined that the credible evidence is 
clearly and unmistakably against a finding of aggravation of 
the pre-existing photodermatitis of the face, and against a 
finding of persistent or recurrent symptoms of his claimed 
skin disorders since service.  There is no competent evidence 
suggesting that the Veteran's currently claimed disorders are 
otherwise related to event(s) in service.  As such, the Board 
finds no basis to obtain medical opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to service connection for variously 
diagnosed skin disorders due to herbicide exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


